DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, 34, 35 and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based upon MPEP 2161.01 (I) of which the last paragraph is included below:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Id. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01 - § 2163.07(b).
Independent claim 21 recites “second incoming call” and “receiving a selection function to select between the voice call and an a second incoming voice call; and switching from the first network to a second network in response to the selection function”. The Examiner notes that the instant specification does not disclose an algorithm in sufficient detail with respect to “receiving a selection function to select between the voice call and an a second incoming voice call; and switching from the first network to a second network in response to the selection function”. The Applicant’s instant specification recites registration events using different protocols for different circumstances, for example Figures 2-6 disclose methods and processes related to registration and de-registration of an over the top (OTT) client existing on a mobile phone. Please see the figures 2-6 and corresponding passages in the instant specification. Applicant’s instant specification and drawings only illustrate the registration and de-registration and never mention a second incoming call or being in an existing phone call while a second different phone call is received let alone switching or selecting a different network upon selection of a second incoming phone call; and therefore do not adequately disclose a specific algorithm (a series of steps) for each of the aforementioned claimed functions. Applicant’s specification discloses, for example, different voice clients, such as VoLTE and VoWifi but Applicant’s disclosure does not reveal the manner in which/how the different voice clients perform the claim functions as listed above and/or what the algorithm is or what any code of the software is or how the software is written for the processor. While Applicant’s specification may reference what might be considered a computer program written in any form of code, elements that are essentially a “black box” are not sufficient. There must be some explanation of what the code/necessary steps and/or flowcharts is for each of the “black box” in order to determine that applicant was in possession of the invention, to assure that if the steps of the algorithm are correctly carried out, and to guarantee a solution to the problem the invention purports to solve. 
There was no evidence that the specification contemplated a more generic way for performing the claimed functions and therefore, the written description requirement was not satisfied in this case for performing the claimed functions and equivalents thereof, see MPEP 2161.01 (I), “...as stated by the Federal Circuit, "[although many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.")”.
For that reason, Applicant fails to show that the applicant has invented species sufficient to support the aforementioned claimed limitations that achieves the claimed result.
Claims 22-27 are dependent to independent claim 21 and thereby claims 22-27 are respectively rejected as failing to comply with the written description requirement.
Claims 34 recite similar limitations as claims 21-27 and thereby claims 34 and 37-45 are similarly rejected as failing to comply with the written description requirement.
Since, the Applicant’s specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the aforementioned claimed functions, a rejection under 35 U.S.C. 112, first paragraph for lack of written description is proper for that reason. Consequently, Claims 21-27, 34, 35 and 37-45 are respectively rejected as failing to comply with the written description requirement. See LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, 34 and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims contain the new limitation of “second incoming call” and “receiving a selection function to select between the voice call and an a second incoming voice call; and switching from the first network to a second network in response to the selection function” without support from the original disclosure. Applicant is requested to point out in the next response the passages where the original disclosure supports such limitations and how the original disclosure reads on the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 34, 35 and 37-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160234749 herein Singh in view of US 20140315524 A1 herein Sinha in view of WO 2016196266 A1 herein Burgert.
Claim 21, Singh discloses a method, comprising: at a user equipment ("UE") connected to a first network: 
receiving an indication from the first network indicating an incoming voice call (0005, call; implied because all phones are paged for phone calls, thus indication of incoming call – as evidenced by US 20160142447 A1 0035); 
determining whether the voice call was successfully connected (Fig. 7: active call); 
Singh may not explicitly disclose after it is determined the voice call was successfully connected, receiving a selection function to select between the voice call and an a second incoming voice call; and switching from the first network to a second network in response to the selection function and further comprising subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call.
Sinha discloses after it is determined the voice call was successfully connected (Fig. 6: 602), receiving a selection function to select between the voice call and an a second incoming voice call (Fig. 6: 608, 0020, establishing the call with third device on second communications network); and switching from the first network to a second network in response to the selection function (Fig. 6: 608, 0020-0022, switching between calls thus switching to second network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to perform call waiting and switching between calls as taught by Sinha so as to fulfill the need to inform calling parties on hold status (0004).
Singh may not explicitly disclose and further comprising subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call.
Burgert discloses subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call (0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).
 
Claim 22, Singh wherein the first network is a Long Term Evolution (LTE) network and the incoming voice call is a Voice over LTE (VoLTE) call (0005, Voice over LTE) (0114, phone in idle mode and a selection is made for cellular link with the phone registering for subsequent traffic).
Singh may not explicitly disclose call processing by the over the top server.
Burgert discloses call processing by the over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 23, Singh discloses wherein the second network is a WiFi network (0005).
Singh may not explicitly disclose WiFi network configured to interface with the over the top serverand the over the top server is configured to de-register if it is determined that a native voice client is a voice over WiFi client .
Burgert discloses WiFi network configured to interface with the over the top server (0034, 0045, WiFi hotspot; 0092, receiving incoming calls while registered with the OTT call service); and the over the top server is configured to de-register if it is determined that a native voice client is a voice over WiFi client (0034, 0045). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 24, Singh discloses receiving a registration event (implied, 0090, registration using IMS and SIP sessions – as evidenced by US 20160142447 A1 0035).
Singh may not explicitly disclose receiving a maintain registration event from the over the top client.
Burgert discloses receiving a maintain registration event from the over the top client (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 25, Singh discloses responding to the indication from the first network (implied, 0090, registration using IMS and SIP sessions – as evidenced by US 20160142447 A1 0035).
Singh may not explicitly disclose responding to the indication from the first network using the over the top server to maintain or de-register an over the top client.
Burgert discloses responding to the indication from the first network using the over the top server to maintain or de-register an over the top client (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 26, Singh discloses wherein the function is based on measured properties of a reference signal received by UE (0005, 0008, signal strength).
Singh may not explicitly disclose reference signal received by the UE from the OTT server.
Burgert discloses reference signal received by the UE from the OTT server server (0045). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 27, Singh discloses wherein the measured properties of the reference signal include a signal strength indicator ("RSSI") (0008).

Claim 34, Singh discloses a method, comprising: at a user equipment ('UE") (abstract): 
determining whether the UE has switched a connection from a first network to a second network (Figs. 11A-11B: 1112, 1114); and 
when it is determined that the UE has switched the connection to the second network, initiating an action by the UE, wherein the action includes one of: re-initiating a connection with a voice over Internet Protocol function of a second network, and setting a status indicator (Figs. 11A-11B: 1118, 1122); subscribing to a registration event at a business support system remote from a carrier controlled environment and the UE using the UE (0114, phone in idle mode and a selection is made for Wifi link with the phone registering for subsequent traffic).
Singh may not explicitly disclose subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call.
Burgert discloses subscribing to a registration event using the UE and an over the top server prior to receiving the indication of the incoming voice call (0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).
The amendment to claim 34 as analyzed with respect to the limitations as discussed in 21.

Claim 34, Singh discloses a method, comprising: 
at a user equipment ("UE"): 
determining whether the UE to switch a connection from an existing call on a first network to a second network (Figs. 11A-11B: 1112, 1114);
Singh may not explicitly disclose a selection has been received at the UE to switch a connection from an existing call on a first network to an incoming call on a second network; and when it is determined that the selection has been received, initiating an action by the UE, wherein the action includes one of: re-initiating a connection with a voice over Internet Protocol function of a second network; and setting a status indicator; and subscribing to a registration event at a business support system remote from a carrier controlled environment and the UE using the UE and an over the top server prior to receiving the indication of the incoming voice call.
Sinha discloses a selection has been received at the UE to switch a connection from an existing call on a first network to an incoming call on a second network (Fig. 6: 602; 0029); and when it is determined that the selection has been received, initiating an action by the UE, wherein the action includes one of: re-initiating a connection with a voice over Internet Protocol function of a second network; and setting a status indicator (Fig. 3: 318). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to perform call waiting and switching between calls as taught by Sinha so as to fulfill the need to inform calling parties on hold status (0004).
Singh may not explicitly disclose subscribing to a registration event at a business support system remote from a carrier controlled environment and the UE using the UE and an over the top server prior to receiving the indication of the incoming voice call.
Burgert disclose subscribing to a registration event at a business support system remote from a carrier controlled environment and the UE using the UE and an over the top server prior to receiving the indication of the incoming voice call (0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 35, Singh discloses wherein the UE had a previous connection to the second network before connecting to the first network (Figs. 11A-11B: 1102, 1112, 1114, 1122).

Claim 37, Claim 37 further limits an alternative of claim 34. Since Singh in view of Sinha discloses setting a status indicator, all the limitations of claim 37 have been met.

Claim 38, Singh discloses wherein the second network is a Long Term Evolution (LTE) network (0005).
Singh may not explicitly disclose over the top server and an over the top client.
 Burgert discloses over the top server and an over the top client (0076-0077, registration with a feature server for the OTT call service; 0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 39, Singh discloses determining whether to receive the incoming voice call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose over the top server in communication with an over the top client.
Burgert discloses over the top server in communication with an over the top client (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 40, Singh discloses determining whether to receive the incoming phone call on the first network or a second network based on a priority associated with the first network (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose over the top server.
Burgert discloses over the top server (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 41, Singh discloses determining whether to receive the incoming phone call on the first network or a second network based on a priority associated with the first network and priority associated with the second network (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose over the top server using an over the top client.
Burgert discloses over the top server using an over the top client (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 42, Singh discloses determining whether the voice call was successfully connected (0114, preferred link selection and reception of subsequent data). 
Singh may not explicitly disclose over the top server over the top server using an over the top client.
Burgert discloses the top server using an over the top client (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 43, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose determining to receive the call at the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected.
Burgert discloses determining to receive the call at the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 44, Singh discloses determining whether to receive the incoming phone call on the first network or a second network (0114, preferred link selection and reception of subsequent data).
Singh may not explicitly disclose determining to receive the call using the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected.
Burgert discloses determining to receive the call using the over the top server after receiving the indication from the first network indicating the incoming voice call and prior to determining whether the voice was successfully connected (0092, receiving incoming calls while registered with the OTT call service). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Claim 45, Singh may not explicitly disclose de-registering the UE from the first network at the over the top server.
Burgert discloses de-registering the UE from the first network at the over the top server (Fig. 7; 0110-0114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include registration with a feature server for OTT call service as taught by Burgert thereby reducing or eliminating roaming charges that would otherwise be owed to the visited MNO (0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468